Citation Nr: 1531310	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  04-42 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from January 12, 1976 to December 22, 1976.

This appeal initially came to the Board of Veterans' Appeals (Board) from an April 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In November 2009, the Board denied the Veteran's claim for service connection for PTSD.  The Veteran appealed the denial to the Court of Appeals for Veterans Claims (Court), and pursuant to an October 2012 memorandum decision, the Court vacated the Board decision and remanded it for additional consideration.  However, as was explained previously, the Court did not direct the Board to reach a specific decision or to grant the appeal, but rather to ". . . reexamine the evidence of record, including the April 2003 VA diagnosis of PTSD, and conduct any additional development necessary to adjudicate the claim."

In response, the Board remanded the Veteran's claim in September 2013 to obtain a medical opinion to address the Court's concerns.  While a thorough examination was provided and a well-reasoned and well-supported opinion was obtained, the examiner's opinion failed to answer one component of one of the Board's questions.  In June 2014, the Board again remanded the matter for the purpose of ensuring compliance with the Court's directive and the Board's prior remand instructions.  As will be discussed, an additional opinion has been obtained and associated with the record.  

Importantly, in both the September 2013 and June 2014 remands, the Board specifically noted that the claim on appeal and being remanded was for "an acquired psychiatric disability" and encompassed the Veteran's claims of entitlement to service connection for various specified psychiatric disorders, including, but not limited to, PTSD and bipolar disorder.  See September 2013 Board Remand ("the Veteran also listed a number of psychiatric claims including service connection for bipolar disorder and PTSD, but these issues are already on appeal and are being remanded, not referred, by this decision").  Therefore, the current appeal encompasses all of the acquired psychiatric disabilities the Veteran either alleges he had during the appeal period or with which he was diagnosed during the appeal period.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

Perhaps due to the procedurally complex nature of this appeal, the Veteran and the RO appear to have treated the matter as involving separate claim tracks for each claimed acquired psychiatric disability.  See February 2014 Rating Decision (adjudicating claims of entitlement to service connection for bipolar disorder and psychotic depressive reaction, which was also claimed as depression, anxiety and adjustment disorder); see also January 2013 Report of General Information (documenting conversation in which Veteran expresses his belief that the recently filed claim was wholly separate from the claim on appeal to the Board); January 2013 VCAA Notice Letter (listing claims relating to various acquired psychiatric disabilities in addition to PTSD).  

However, the Board, in both September 2013 and June 2014, remanded the claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD, but not limited to PTSD.  The Board's decision was consistent with the law and, moreover, was made in recognition of the Veteran's complex psychiatric history including disagreements among providers regarding the most accurate diagnoses of his mental health symptoms and, possibly, overlapping, concurrent mental health disorders.  It is simply not possible to adjudicate a claim for one disorder (e.g. PTSD) separately from a claim for another disorder (e.g. bipolar disorder) where the treatment records reflect that during some periods, the Veteran's psychiatric symptoms may have been diagnosed as one of the conditions, both of the conditions, or some other condition entirely.  A crucial factual issue in this case, as explained by the Court, involves the correct diagnosis (or diagnoses) of the Veteran's symptoms in April 2003.  The claims related to acquired psychiatric disabilities are inextricably intertwined and must be adjudicated together.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding claims "are inextricably linked together" where a decision on one could have "a significant impact" on another and such claims should be adjudicated together to avoid adjudication in a "piecemeal fashion").

After initial review of the file and taking into consideration the Veteran's expressed concerns regarding his right of notice and opportunity to present argument and evidence to the Board, the Board notified the Veteran, via April 2015 correspondence of his option to either have the matter decided immediately without remand or to have the matter remanded for the issuance of an SSOC explicitly addressing the claim as remanded.  Despite the Board's request for a response indicating a preference, the Veteran did not reply.  The Veteran has, however, repeatedly expressed displeasure with the length of the appeals process and perceived unnecessary delay on the part of the Board.  See, e.g., April 2015 Motion for Disqualification at p. 4 (arguing, in part, that the purpose of the Board's June 2014 remand was "none other than to extend the time Appellant suffered in poverty until his CAVC order was finally fulfilled"); April 2015 E-mail Correspondence (requesting removal of the undersigned so to avoid "a new remand order without any notice to me of my right to file pleadings before the BVA"); see also November 2012 Motion for Expedited Review (discussing various legal, health, and financial factors in support of immediate decision).  The Board interprets the most recent communication as expressing a desire for a decision on the merits rather than an additional remand.

Upon review of the file, the Veteran's various submissions, and the most recent SSOC, the Board finds that the Veteran has expressed a clear preference for a decision on the merits and, moreover, that remand for the issuance of yet another SSOC would be a mere formality with no procedural or substantive benefit to the Veteran.  See Scott v. McDonald, -- F.3d --, 2015 WL 3772700 (Fed. Cir. June 18, 2015) ("A veteran's interest may be better served by prompt resolution of his claims rather than by further remands to cure procedural errors that, at the end of the day, may be irrelevant to final resolution and may indeed merely delay resolution.");   Herndon v. Principi, 311 F.3d 1121, 1124 (Fed. Cir. 2002) (holding statement of the case need not specifically list an issue to be adequate, particularly where the Board must liberally construe the arguments set forth in a veteran's appeal); 38 C.F.R. § 19.35 (providing that a VA Form 8, Certification of Appeal, is used for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction over an issue); Clemons, 23 Vet. App. at 5-6; see also December 2013 Supplemental Statement of the Case (SSOC) (framing issue as entitlement to service connection for "an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD)" and denying the claim).

The Board further finds that, given the development completed and the readjudication below, there has been substantial compliance with the remand instructions.  This finding includes that the RO substantially complied with the Board's directive to obtain an examination and opinions, the adequacy of which is discussed more fully in the duty to assist section below.  Briefly, the VA examiner's October 2014 opinion that a retrospective determination of whether the Veteran actually had PTSD during the appeal period (with particular reference to the 2003 treatment records) was not possible (i.e. would be mere speculation), was supported by an adequate rationale including, specifically, that the documentation of symptoms and other relevant factors was not sufficient to determine whether the diagnostic criteria were actually met.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (holding that a medical opinion that states that no conclusion may be reached without resorting to speculation must explain the basis for such an opinion).  The Board may proceed to the merits.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).


FINDINGS OF FACT

1.  The Veteran does not have a current psychiatric disorder consisting of PTSD and has not had PTSD during any portion of the period under consideration.

2.  The Veteran's mood disorder (variously diagnosed as bipolar disorder, depression, and mood disorder), anxiety disorder, and substance abuse disorders were not caused by and are not otherwise related to his active service.

3.  His personality disorder was not caused by or aggravated by his active service and is not otherwise related to his active service.




CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, to include PTSD, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

With respect to PTSD in particular, the regulations provide:  "Service connection for post-traumatic stress disorder requires medical evidence diagnosing the condition in accordance with § 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred."  38 C.F.R. § 3.304(f); see also Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014).  Section 4.125(a) provides that, for VA compensation purposes, the diagnosis of a mental disorder must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed.), i.e. DSM-IV.  38 C.F.R. § 4.125(a).  In addition, if the diagnosis of a mental disorder is changed, the rating agency shall determine whether the new diagnosis represents progression of the prior diagnosis, correction of an error in the prior diagnosis, or development of a new and separate condition.  See 38 C.F.R. § 4.125(a).

For claims received by, or pending before the AOJ, on or after August 4, 2014, the provisions of 38 C.F.R. § 4.125 have been amended to require that a PTSD diagnosis conform to the Fifth Edition (DSM-5).  See 38 C.F.R. §§ 4.125, 4.130; 79 Fed. Reg. 45093 (Aug. 4, 2014).  However, in setting the effective date for the change in the regulation, the Secretary of the Department of Veterans Affairs stated, "The Secretary does not intend for the provisions of this interim final rule to apply to claims that have been certified for appeal to the Board of Veterans' Appeals or are pending before the Board of Veterans' Appeals , the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit."  (emphasis added) 79 Fed.Reg. 45093 -94 (Aug, 4, 2014).  As this claim was pending before the Board when the new regulation became effective, application of the DSM-5 does not apply in this case.

Where the veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  The Veteran's claim relates to an acquired psychiatric disability (to include PTSD).  The Veteran's diagnosed acquired psychiatric disorders (including bipolar disorder, depression, and mood disorder NOS) to include PTSD are not "psychoses" under the regulations, nor is PTSD a psychosis under the regulations.  Therefore, none of the claimed (or diagnosed) acquired psychiatric disorders are included in the list of chronic diseases under 38 C.F.R. § 3.309(a).  The provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology do not apply to the claim of entitlement to service connection for an acquired psychiatric disability , to include PTSD.  (The Board notes that, as discussed in more detail below, the Veteran does not have substance induced psychotic disorder.  Consequently, the facts are against granting service connection for that alleged condition by way of continuity of symptomatology or diagnosis within one year of service.)

In any case, the Veteran has not alleged that he was diagnosed with PTSD (or any of his other currently diagnosed acquired psychiatric disorders) during his active service or within one year of his active service, nor does the evidence of record support any such finding.  The Veteran also has not alleged a continuity of symptomatology and the evidence of record is against finding a continuity of symptoms of PTSD or any other acquired psychiatric disorder diagnosed during the period under consideration.  While the medical evidence will be discussed in more detail below, the Board notes that the record is silent regarding mental health problems from his discharge in 1976 until 1979, then is silent again for roughly two more decades.  There is no evidentiary basis to find, with respect to any of the acquired psychiatric disorders alleged or referenced in the medical records (excluding personality disorder which is addressed below) that there was a diagnosis during service, within a year of service or that there was a continuity of symptomatology from service until the relevant appeal period.

Pre-Existing Conditions and Aggravation

The Court noted that there are some references in the evidence of record to "childhood PTSD" which at least raises the possibility of a pre-existing condition.  See, e.g., March 2001 VA Psychiatry Physician Note.

Under applicable law, every veteran shall be taken to have been in sound condition when examined, accepted and enrolled in service, except for defects, diseases, or infirmities noted at the time of entrance, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  See 38 U.S.C.A. § 1111 (West 2014).  The term "noted" denotes only such conditions that are recorded in examination reports.  38 C.F.R. § 3.304(b).  Determinations of whether a condition existed prior to service should be "based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  Id.

The Veteran's entrance examination does not indicate any pre-existing psychiatric disorder, so the presumption of soundness is applicable.  Consequently, in order to rebut the presumption, there must be clear and unmistakable evidence that the condition ("childhood PTSD") existed prior to his service.

The record contains no indication that the Veteran was ever diagnosed with PTSD prior to service or, for that matter, ever evaluated for a psychiatric condition prior to his induction examination.  Moreover, despite in-service psychiatric evaluations and post-service (1979) psychiatric evaluations, the first references to "childhood PTSD" are in 2001, well over two decades after the Veteran's discharge from active service.  This delay in apparent onset of symptoms and treatment for them also provides some probative value against finding that the Veteran had childhood PTSD prior to and during his active service, rather than that he later developed an acquired psychiatric disorder.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

The diagnoses based on the Veteran's reports of his family history, are inconsistent (e.g. "childhood PTSD";  "childhood abuse (PTSD)"; "Anxiety Disorder NOS (Childhood Physical Abuse)").  The explanation for the first reference, in fact, is phrased only in terms of possibility rather than probability:  "dreams of being frightened as a child...seemed to be related to his childhood abuse and may well be a form of childhood PTSD."  March 2001 VA Psychiatry Physician Note.  This analysis is not sufficient to meet the ordinary evidentiary standard in veterans benefits cases, much less the clear and unmistakable standard.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) ("By using the term 'could,' without supporting clinical data or other rationale, [the expert's] opinion simply is too speculative to provide the degree of certainty for medical nexus evidence.").  

Later records fail to provide any detailed analysis of indicating whether "childhood PTSD" was a condition that actually existed and manifested prior to service or whether, instead, the references are to a relevant family history of childhood abuse that contributed to an acquired psychiatric disorder that first manifested decades after the Veteran's discharge.  The more extensive and detailed examinations, although they note that family history is positive for childhood physical abuse, do not diagnose "childhood PTSD" or its variations.  See, e.g., October 2001 VA Progress Note (documenting comprehensive evaluation in connection with a psychiatric admission resulting in diagnoses of cocaine dependence, substance-induced mood disorder, r/o antisocial personality disorder, r/o antisocial personality disorder with narcissistic traits, r/o mixed cluster B personality disorder, and r/o malingering); January 2003 VA Discharge Note (documenting subsequent admission for psychiatric treatment and diagnosing "Depression" on Axis I and "Personality disorder not otherwise specified" on Axis II, but failing to indicate any diagnosis of PTSD, whether childhood or otherwise).  Mental health treatment records subsequent to 2003, though they do note childhood physical abuse and document the Veteran's assertion that he has/had "childhood PTSD", contain no diagnoses of "childhood PTSD" and otherwise fail to support any assertion that the Veteran had a pre-existing acquired psychiatric disorder when he entered active service.

The medical evidence of record is discussed in more detail below, but the Board finds that the evidence does not establish that the Veteran clearly and unmistakably had PTSD prior to his entry into active service.  As a result, the presumption of soundness has not been rebutted and the theory of aggravation of a pre-existing condition is not viable.

The Board will also address entitlement to service connection for his diagnosed personality disorder here, though some of the relevant medical evidence is discussed below.

Personality disorders are considered "congenital or developmental defects" which are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c) (2014); see also Johnson v. Principi, 3 Vet. App. 448, 450 (1992); Conley v. Peake, 543 F.3d 1301, 1305 (Fed. Cir. 2008).  Therefore, as a matter of law, the Veteran is not entitled to service connection for a personality disorder.

He could still, however, be entitled to service connection for aggravation of that condition.  The only competent medical evidence on the issue is against finding aggravation due to any in-service events or injuries.  Specifically, the December 2013 VA examiner opined that:  "There is no objective evidence of aggravation (above and beyond the natural progression of the condition) of his personality disorder during his 1 year of military service."  The Board assigns the opinion probative value.

Because the only competent medical evidence on the issue is contrary to the claim, the Board finds service connection for a personality disorder (under any theory, to include aggravation of a pre-existing condition and/or direct service connection) is not warranted.

Direct Service Connection:  Diagnosed Acquired Psychiatric Disorders

The remaining question then, is whether a current acquired psychiatric disorder (including any such disorder the Veteran had at any point during the appeal period) is related to the Veteran's active service.  Shedden, 381 F.3d at 1167 (elements of direct service connection: 1. current disability; 2. in-service disease or injury; 3. a causal nexus between the two).

The Board has previously found that the Veteran's claimed in-service stressor was verified.  See November 2009 Board Decision.  The next element of his claim is the existence of a current disability.  The Veteran's medical records include references to a number of acquired psychiatric disorders, including PTSD, bipolar disorder, personality disorder, substance abuse disorder, depression, anxiety disorder, and mood disorder.  The Board will first determine which, if any, of these disorders the Veteran had during the period on appeal, specifically from April 5, 2002 to the present.

As an initial matter, the Board finds that, in the circumstances of this case, lay statements are not competent evidence of the correct diagnosis of the Veteran's psychiatric symptoms.  The Veteran lacks the mental health training and expertise needed to diagnose a mental health condition where the symptomatology is complex and to determine the etiology of any diagnosed acquired psychiatric disorder where multiple pre-service, in-service and post-service stressors are present.  See Jandreau, 492 F.3d at1376-77; see also Clemons, 23 Vet. App. at 6 ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant."); see also 38 C.F.R. § 4.125(a); Young, 766 F.3d at 1353 (holding that a medical diagnosis of PTSD is required to establish entitlement to service connection for PTSD, so lay statements alone cannot establish entitlement to service connection for PTSD).

Similarly, the Board is also not competent to independently diagnose a mental health condition or to determine the etiology of a diagnosed mental health condition.  See Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991) (Board may not make independent medical assessments); see also Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis.").

Therefore, the Board will rely on the medical opinions of record to determine both the acquired psychiatric disorder(s), if any, the Veteran has or has had during the appeal period and the etiology of any such disorder.

Medical Evidence

In October 1976, during his active service, the Veteran underwent a psychiatric re-evaluation after he was hospitalized for a self-inflicted gunshot wound to the left thigh.  During his three psychiatric interviews, the Veteran cooperated well, was pleasant, neatly dressed, alert, well-oriented.  The examiner indicated his intelligence was superior and there were no signs of thought disorder.  Psychological testing revealed regressive tendencies with emotional instability and poor impulse control.  The tentative diagnosis was emotionally unstable personality with signs of immaturity and hypomanic behavior.

The Board pauses to note that the Veteran has objected to any reference by the Board to the first post-service psychiatric treatment reflected in the record.  See April 2015 Motion for Disqualification.  The issues in this matter involve a complex psychiatric history and require resolution of both the nature of any current condition and the etiology of any current condition.  Consequently, post-service treatment records relatively close in time to the Veteran's active service and reflecting traumatic post-service events are relevant, particularly as they provide the earliest post-service opportunity to see the sort of symptoms he was experiencing and the diagnoses rendered at that time.  This is particularly important where relevant considerations include whether the Veteran had a pre-service condition that was aggravated by in-service events, whether there was any manifestation of an acquired psychiatric disorder during service or within the presumptive period after service, whether there has been a continuity of symptomatology since service, and whether the later medical records recounting the history of diagnoses and symptoms since military service are accurate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion...that contributes probative value to a medical opinion.").

The first post-service psychiatric treatment shown by the record was in August 1979 when the Veteran was hospitalized at the VA Medical Center in Cleveland.  The Board has previously discussed the circumstances of the admission, but, in brief, it followed the death of the Veteran's daughter and occurred while the Veteran was facing criminal charges.  Diagnoses rendered during the admission and in a follow-up mental health consultation included adjustment reaction of adult life and character disorder (passive aggressive type, explosive type).

The medical record is thereafter silent until late 2000 when the Veteran sought VA treatment for a physical ailment.  The medical record and other evidence in the claims file establishes that the Veteran was incarcerated for a significant portion of this period between the 1979 treatment and the 2000 treatment.  See, e.g., December 2013 VA Examination (documenting Veteran's discussion of his incarceration after being "tricked" into pleading guilty and his statement that he witnessed "dozens of violent rapes" while in prison).

In February 2001, a VA psychiatrist conducted an extensive evaluation of the Veteran and provided an Axis I diagnosis of "Major Depressive Disorder."  A March 2001 VA Psychiatry Physician Note stated, in part, that his "dreams of being frightened as a child...seemed to be related to his childhood abuse and may well be a form of childhood PTSD."  However, the psychiatrist actually diagnosed anxiety disorder and cannabis dependence.  The same physician, in April 2001, provided diagnoses of "Anxiety Disorder NOS (childhood abuse and PTSD)[;] Cannabis Abuse."  His next entry indicated diagnoses of "Anxiety Disorder NOS (Childhood PTSD)[;] Cocaine Dependence[;] Cannabis Abuse."  See also June 2001 (providing an almost identical diagnosis, but phrasing it:  "Anxiety Disorder NOS - Childhood Abuse (PTSD)."  

Throughout most of the remainder of 2001, the VA psychiatrist regularly documented diagnoses of either "Anxiety Disorder" or "Anxiety Disorder NOS - Childhood Abuse (PTSD)".  However, in October 2001, the Veteran underwent a comprehensive evaluation in connection with a psychiatric admission due to suicidal ideations and a plan to intentionally overdose on drugs.  The assessment resulted in diagnoses of cocaine dependence, substance-induced mood disorder, r/o antisocial personality disorder, r/o antisocial personality disorder with narcissistic traits, r/o mixed cluster B personality disorder, and r/o malingering.  Inpatient progress notes during this admission contain the observation:  "patients [sic] behavior on the ward clearly suggests a mixed cluster B personality disorder with strong anti-social traits." 

In December 2001, the VA psychiatric clinic notes indicate diagnoses of "Adjustment Disorder - Depression" and "Hx of Polysubstance Abuse."  January 2002 VA progress notes contain diagnoses of anxiety disorder NOS, cocaine abuse in remission, and personality disorder NOS.  In February, March, April 2002, the Veteran's treating VA psychiatrist diagnosed him with "Cocaine Dependence in Remission" and "Anxiety Disorder NOS."  The February progress note also indicates a diagnosis of "R/O Affective Disorder."  VA progress notes from May 2002 document diagnoses by the treating psychiatrist of "Anxiety Disorder NOS (Childhood Physical Abuse)", "Personality Disorder NOS with paranoid elements", and "Cocaine Dependence in Remission."  A later May 2002 VA progress note by the psychiatrist documented the Veteran's assertion that "the 'stress' of being unfairly charged [with a theft during his active service] was PTSD and entitled him to the diagnosis and compensation."  The psychiatrist diagnosed "Anxiety Disorder NOS; R/O Affective Disorder; Cocaine Dependence in Remission" and noted "mild hypomanic episodes."  In December 2002, the Veteran presented with depression and suicidal ideation due to recent homelessness, loss of job, financial stress, and other recent stressful life events.

The Veteran was admitted to a VA facility for mental health treatment in December 2002 and was discharged in January 2003.  His discharge diagnoses were "Depression" (Axis I) and "Personality disorder not otherwise specified" (Axis II).  Notably, none of the VA treatment records during that inpatient treatment include a diagnosis of PTSD.  His treating psychiatrist during the inpatient therapy noted that the Veteran "was able to accept that continued homelessness & having no finances contributed to recent onset of depressive symptoms."  

Discussion of the medical records from the next period in time (roughly 2003) will be grouped according to provider, rather than strictly by chronology.

The record contains multiple instances of the Veteran's self-reports of a history of PTSD.  See February 2003 VA Social Worker Note ("Pt has a hx of asthma, HTN, PTSD and clinical depression which is under current treatment with medication."); March 2003 VA Primary Care Nursing Note ("Hx of PTSD."); March 2003 VA SATP Note ("Claims to have PTSD from being struck by his drill instructer [sic] in boot camp."); see also March 2003 VA Domiciliary Note ("Claims to have PTSD from being struck by his drill instructor in boot camp.").  A March 2003 SATP assessment notes under "Symptoms of PTSD" that the Veteran "claims PTSD from DI 'abusing him.'"  The SATP admissions coordinator indicated that the Veteran did "not need further evaluation of psychological/psychiatric status."  Notably, the March 2003 VA Domiciliary Note indicates under "Interviewer Observations" that the Veteran did not have "PTSD from Combat" or any "Other Psychiatric Disorder" besides substance abuse disorders.  An April 2003 VA Multidisciplinary Note indicated a positive screening test for PTSD (score of 1) based on the Veteran's self-report of symptoms and history.  An April 2003 VA Domiciliary Note indicated diagnoses of substance abuse and personality disorder, but marked "No" for any diagnosis of "PTSD from Combat" or "Other Psychiatric Disorder".  A subsequent April 2003 VA Domiciliary Note indicated that the Veteran "[b]elieves [he] has PTSD, although recent eval in MHC dx him w/ Bipolar Dx."  

A March 2003 VA Psychiatry Consult following the Veteran's presentation at the emergency room with suicidal ideation and hallucinations documents an impression of "substance induced psychotic disorder w/ hallucinations."   A VA Psychiatry Admission Note of the same date diagnoses polysubstance dependence and substance induced psychotic disorder with hallucinations.  The VA Psychiatry Inpatient Note from the following day does not include any reference to PTSD, but includes "Diagnostic Impression" of, again, polysubstance dependence and substance induced psychotic disorder with hallucinations.  That diagnosis remained unchanged throughout the voluntary admission.

An inpatient psychiatric social worker indicated, in an early April 2003 VA progress note, that the Veteran had substance abuse issues along with "comorbid treatment issues of depression and childhood abuse - R/O Post traumatic stress disorder."  

An April 2003 VA progress note entitled "SATP Core OPT/MH SHG Integrated TX Plan" indicated for "Diagnosis based on DSM-IV criteria" that the Veteran's mental health symptoms were best diagnosed as "Alcohol and marijuana abuse - unspecified; Bipolar Disorder."  The diagnoses are supported by a discussion of his current financial problems, desire to avoid "depression", and lack of insight, among other contributing factors.  In an almost contemporaneous April 2003 VA progress note, the same clinical social worker documented the Veteran's report of no suicidal ideation within the past 30 days and only being "slightly" bothered "by psychological or emotional problems in the month prior to this interview."  The VA mental health professional indicated:  "In the interviewer's opinion, the information that the patient provided concerning psychiatric problems was significantly distorted by misrepresentation."

In April 2003, the Veteran began receiving individualized treatment from a VA psychiatrist.  The Veteran regularly saw this psychiatrist through 2007.  The psychiatrist consistently diagnosed bipolar disorder and provided no indication that the symptoms were diagnosable as PTSD.  Her first entry in the medical record is an April 2003 VA progress note indicated Axis I diagnoses of "Bipolar I disorder unspecified" and "h/o Poly substance abuse (cocaine, thc and alc)."  The psychiatrist also documented her plan, including medications for the Veteran's diagnosed mental health issues.  The note documented that "some physicians have told [the Veteran] he has PTSD and others have told him that he has Hypomania."  See April 2003 VA Mental Health Outpatient Note.  The following April 2003 VA progress note by the psychiatrist contained a "MHC Biopsychosocial Treatment Plan" and included Axis I diagnoses of "Bipolar I disorder MRE unspecified.  h/o Polysubstance abuse."  

The psychiatrist continued to diagnose "Bipolar I disorder" and substance abuse disorders throughout his treatment of the Veteran.  Notably, a February 2004 VA Psychiatry Outpatient Note by the psychiatrist indicated that the Veteran asked for a "change [in the] diagnosis to PTSD", partly because he had a service connection claim pending.  She, however, diagnosed "Bipolar I disorder (Depressed); Panic attacks; [and] h/o Poly substance abuse (cocaine, thc and alc)."   See also May 2004 VA Psychiatry Outpatient Note ("Wants to establish case for PTSD.  Being followed by ARNP for medical problems."; noting Veteran stated:  "You put down that my PTSD is related to boot camp."; diagnosing bipolar I disorder, panic attacks, and a history of polysubstance abuse).

Another psychiatrist, apparently covering for the long-term treating psychiatrist, evaluated the Veteran in November 2003 and diagnosed him with bipolar disorder and noted a history of substance abuse as well as the "childhood issues and military traumatic issues."

Also in April 2003, a VA medical professional (specifically an ARNP) included a reference to PTSD in the Veteran's "History & Physical Note" that includes a thorough review of the Veteran's physical and mental health history, his current symptoms, and indicates:  "Impression:  Primary Diagnosis:  Depression and Anxiety[;] Polysubstance Dependence (Alcohol, Marijuana and Cocaine) in Remission.  Secondary Diagnosis:  Past substance induced psychotic disorder with hallucinations, resolved.  'PTSD' from military and childhood abuse trauma with repeated disturbing memories.  Past physical abuse from his father and past physical and verbal abuse in service.  Personality disorder. [Various physical disorders.]"  Her other notes from April 2003 through September 2003 reflecting assessments during his domiciliary care typically also include quotation marks around "PTSD".  However, the author of the notes did not use quotation marks for any of the other diagnoses (e.g. depression, anxiety, substance abuse, personality disorder).

A clinical psychologist, who began treating the Veteran in or around April 2003 and who conducted the group counseling that the Veteran attended during his domiciliary stay, repeatedly listed PTSD as a diagnosis.  His May 2003 VA Psychology Note recounts the Veteran's version of in-service events and indicates a diagnosis of:  "PTSD, secondary to military assault (physical and emotional brutality, sexual violation and degradation); Intermittent Explosive Disorder; h/o childhood physical and emotional abuse; alcohol/substance abuse, by history (per records).  A June 2003 VA Psychology Note which documents the Veteran's participation in a mental health clinic group run by the clinical psychiatrist includes a diagnosis of PTSD.  By August 2003, however, after the Veteran submitted a statement and supporting documentation to VA regarding the physical abuse he suffered while in the military, the clinical psychologist indicated in his assessment following an individual appointment:  "Generalized anxiety; history of reported military assault; history of childhood abuse."  The Board notes that, despite this diagnosis after a thorough individualized examination, the next, brief note documenting a group therapy session includes an assessment of "PTSD" with no discussion or explanation.

Subsequent to this period, there are scattered references to PTSD, but all of them appear to be documentation of the Veteran's own belief regarding the correct diagnosis or history taken from the above-summarized medical records.  See, e.g., July 2006 VA Domiciliary Outreach Note ("He reports diagnosis of PTSD and Bipolar, but doesn't agree he has Bipolar...").  Most of these later notations of PTSD are by medical professionals who were treating physical ailments and the Board interprets their notes as documenting history either directly from the Veteran or from prior medical records.  This interpretation is supported by the fact that his treating psychiatrist continued to diagnose bipolar I disorder, panic attacks, and substance abuse and noted that the Veteran relied on the DSM-IV in attempting to list his PTSD symptoms.  See June 2006 VA Psychiatry Outpatient Note ("now it makes me suspicious whether he has true mania or he read from DSM IV and fooled me"; diagnosing "Bipolar I disorder depressed unspecified VS depressive disorder nos[;] Panic attacks.").  In short, the evidence indicates that the Veteran believed he had PTSD, but that the contemporaneous psychiatric evaluations during this period resulted in diagnoses of disorders other than PTSD.  See, e.g., November 2011 VA Telephone Encounter Note ("I explained [to the Veteran] that from a mental health prospective [sic] he does not carry the diagnosis of PTSD anywhere in his chart.").

VA treatment records dated July 2007 through August 2007 revealed that the Veteran was hospitalized for depression and suicidal ideation.  Upon admission, the Veteran's symptoms included decreased mood and sleep with recurrent dreams and flashbacks of his days in combat.  Upon psychological assessment of the Veteran, it was noted that he had a psychiatric history of polysubstance abuse and personality disorder not otherwise specified, as well as PTSD and anxiety disorder "per patient."  Upon discharge, diagnoses included mood disorder not otherwise specified, anxiety disorder not otherwise specified, bipolar disorder by history, alcohol dependence, cocaine dependence, cannabis dependence, nicotine dependence in sustained full remission, and noncompliance with treatment.

Thereafter, the Veteran continued to receive diagnoses of bipolar disorder, substance abuse, and anxiety disorder, but no diagnoses of PTSD.  The Board notes that there are references to PTSD by history, directly referencing the above records, and that the Veteran has continued to allege that he has PTSD.  See, e.g., August 2014 Addendum to Primary Care Note ("Pt states he has PTSD, diagnosed by Bay Pines VAMC in 4/2003").

A November 2013 VA psychology consult resulted in the following impression:  "Homeless, financial stress, with poor social supports other than from the VA.  Rule out bipolar disorder."  During the consult, the Veteran indicated that he wanted to receive regular counseling, but "admitted this was to document his PTSD symptoms and to further his case for an increase in his service-connected disability."

The Veteran has been afforded VA examinations to assess the appropriate diagnoses for his mental health symptoms and the etiology of any such diagnoses.  VA has also obtained opinions with respect to pertinent medical questions.

In July 2009, the Veteran underwent a VA examination in connection with his claim.  The claims file and medical records were reviewed.  The Board previously summarized the findings in its November 2009 decision, so will be more brief here.  

The Veteran reported PTSD stressors including nonsexual personal assault during military service in 1976.  The Veteran reported that he was physically abused by his drill instructor during boot camp and that, in September 1976, he shot himself in the leg with a handgun.  With respect to PTSD symptoms, there was no evidence of persistent re-experiencing of the traumatic event, there was evidence of efforts to avoid thoughts, feelings, or conversations associated with the trauma, there was evidence of irritability and outbursts of anger, and there was evidence of clinically significant distress or impairment in social, occupational, or other important areas of functioning.  With respect to re-experiencing symptoms from Criterion B on the clinically-administered PTSD scale, there was no evidence of recent experiences of intrusive memories and there was evidence of mild, chronic/infrequent distressful memories triggered by cues.  With respect to avoidance and numbing symptoms from Criterion C, it was reported that the Veteran avoided talking or thinking about the trauma, with chronic duration and mild severity.  Finally, with respect to Criterion D, there were no sleep problems evident, but there was evidence of chronic mild to moderate irritability and anger. 

The examiner concluded that the Veteran did not meet the criteria for PTSD using the Clinician Administered PTSD Scale or the Structured Clinical Interview for DSM-IV.  In particular, he did not endorse any re-experiencing symptoms from Criterion B.  The Axis I diagnosis was mood disorder not otherwise specified.  The VA examiner opined that "[t]he [V]eteran does not meet the threshold for PTSD.  He did not satisfy PTSD criteria B, C or D.  The diagnosis of mood disorder [not otherwise specified] is not related to the [V]eteran's military service."

The Veteran was afforded a second examination with respect to his alleged acquired psychiatric disorder in December 2013.  The examiner, a psychiatrist, concluded:  "A diagnosis of PTSD is not confirmed during this examination.  It is my professional medical opinion that the veteran does not suffer from PTSD as per DSM-IV and/or DSM-5 criteria. Veteran's behavior is consistent with a Specified Personality Disorder with mixed features (antisocial and narcissistic features)."  The examiner explained that the alleged symptoms recited by the Veteran "are suggestive of a variety of mental illness (e.g. PTSD, panic attacks, depression) are consistent with Malingering."  Based on his examination and review of the file, the examiner opined:  "[I]t is my professional medical opinion that the veteran does not suffer from a mental illness on Axis I.  As per in-service records, his mental status exam was consistent with a personality disorder (as per DSM-IV it will be Axis II).  And it is my medical opinion, that the veteran continues to exhibit a Personality Disorder."

The December 2013 examiner went on to opine that, with respect to the diagnosed personality disorder:  "There is no objective evidence of aggravation (above and beyond the natural progression of the condition) of his personality disorder during his 1 year of military service."

The VA examiner had been asked to provide an opinion regarding whether "the Veteran either currently has, or has had for any distinct period since 2002, PTSD pursuant to the DSM-IV criteria?"  The report documented the examiner's opinion that the Veteran did not currently meet the DSM-IV criteria for PTSD, but failed to provide the requested retrospective opinion.

For that reason, the matter was returned to the December 2013 VA examiner solely for the retrospective opinion.  In October 2014, the VA psychiatrist opined:

It would be with resort to mere speculation to opine as to whether or not the veteran met criteria for PTSD at any time during the course of his appeal since 2002.

This examiner would have to resort to mere speculation to opine as to whether or not the April 2003 VA treatment record should or should not be considered to establish the Veteran as having had a [sic] PTSD at the time pursuant to the DSM.


Rationale:

This examiner does not know what elements were taken into account for a PTSD diagnosis in 2003 per treatment record.

Finally, in January 2014, another VA examiner, a psychologist, responded to a request for an opinion regarding whether the Veteran's claimed psychotic depressive reaction disorder was "proximately due to, the result of or aggravated by the service-connected residuals, gunshot wound left thigh and scar, posterior medial left thigh condition.  The examiner concluded that there "is no objective evidence to support a current diagnosis of or treatment for a 'psychotic depressive reaction disorder.'"  The examiner opined that, instead, the "[r]ecords support a diagnosis of Other Specified Personality Disorder as documented while the veteran was in service."  The examiner also noted that subsequent records, including the "National Behavioral Patient Record Flag" due to a "documented history of repeated verbal abuse and physical threats to harm staff", supported the conclusion that the Veteran has a personality disorder.

Did the Veteran Have PTSD During the Appeal Period?

In its October 2012 memorandum decision, the Court indicated that the Board should fully discuss the references to PTSD (including childhood PTSD) in the Veteran's medical record.

Under the current law, the Court has held that the requirement of a current disability is satisfied when the claimant had a disability either at the time a claim for VA disability compensation was filed or during the pendency of that claim; and therefore a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, the mere appearance of "PTSD" in a treatment record does not per se establish the presence of a psychiatric disability during the course of an appeal.

Nevertheless, the Court has been very clear that if the Board finds that a psychiatric disability, other than a personality disorder, is not established by a notation in a treatment record, the Board must explain this reasoning.  It will do so here based on the medical evidence of record.  See Buczynski v. Shinseki, 24 Vet.App. 221, 226 (2011) (noting duty of rating specialist to interpret examination reports); Washington v. Nicholson, 19 Vet.App. 362, 366-67 (2005) (Board has the duty to determine the credibility and probative weight of the evidence).

During the appeal period, two medical providers, an advanced registered nurse practitioner and a psychologist, included PTSD in the "Diagnoses" sections of their progress notes.  See October 2012 Court Memorandum Decision at p. 8 ("the two medical experts who diagnosed PTSD...").  The prior references to "childhood PTSD" have already been discussed and, in any case, predate the appeal period.  Likewise, other references to PTSD from 2002 and 2003 are, explicitly, based on the Veteran's reports of his prior medical history or his own evaluation of his symptoms, so are not contemporaneous diagnoses.

In April 2003, the Veteran underwent a history and physical conducted by an ARNP in connection with a VA domiciliary program.  The VA ARNP documented the following:  "He[, the Veteran,] says he has PTSD from military and childhood abuse trauma with repeated disturbing memories.  Past physical abuse from his father and past physical and verbal abuse in the service."  The Board notes that this recitation is markedly different from the listings of other mental health conditions documented in the "Past Medical History" section, none of which included descriptions of the Veteran's allegations.

Later, in the diagnosis section, the ARNP included primary diagnoses of "Depression and Anxiety" and "Polysubstance Dependence...in Remission" as well as secondary diagnoses of:

Past substance induced psychotic disorder with hallucinations, resolved.

"PTSD" from military and childhood abuse trauma with repeated disturbing memories.  Past physical abuse from his father and past physical and verbal abuse in the service.

Personality Disorder.

[Various physical ailments, none in quotation marks.]

The verbatim repetition of the Veteran's report of his past history, including the inclusion of "PTSD" in quotation marks in the secondary diagnosis portion of the report, indicates to the Board that the recitation in the "Secondary Diagnosis" portion of the report reflects the Veteran's belief rather than a diagnosis by a VA mental health professional.  None of the other diagnoses of mental health conditions (including depression and anxiety, polysubstance dependence in remission, past substance induced psychotic disorder with hallucinations, and personality disorder) were put in quotation marks despite also being included in the past medical history.  Moreover, the PTSD diagnosis is not consistent with the well-documented and supported diagnoses prior to the April 2003 history and physical and is not consistent with the well-documented and supported diagnoses of his treating psychiatrist at the same facility in April 2003 (whose treatment continued from 2003 to 2007 and never included PTSD as a diagnosis) or, for that matter, other psychiatrists and mental health professionals who have evaluated the Veteran's mental health through the remainder of the appeal period.

The Board finds that the indication in the ARNP's progress notes of "PTSD" (quotation marks in the original) does not constitute a DSM-IV diagnosis by a VA mental health professional.  Rather, the Board finds the indication of "PTSD" is a recitation of the Veteran's allegations of PTSD (or possibly a reference to past medical history), rather than a contemporaneous mental health diagnosis by the ARNP.  See Buczynski, 24 Vet.App. at 226 (interpretation of examination reports is a duty of the finder of fact).  Therefore, the presumptions relating to a diagnosis by a VA mental health professional do not apply to the ARNP's notation of "PTSD".  

That leaves the diagnosis of PTSD by the psychologist who oversaw the Veteran's group counseling in 2003.  In deference to the Court's observations, the Board will presume that the psychologist's April 2003 diagnosis of PTSD was made in accordance with the DSM-IV.  See October 2012 Memorandum Decision at pp. 7-8 (citing Cohen v. Brown, 10 Vet.App. 128, 140 (1997)).  However, the greater weight of the evidence is against finding that the Veteran had PTSD at that time or at any other time during the appeal period.

The psychologist initially diagnosed PTSD in April 2003 at the same time the Veteran was being seen and treated by a psychologist for bipolar disorder.  Reviewing the medical evidence, the Board finds that the diagnoses of PTSD and bipolar disorder do not represent diagnosis of two separate conditions, but instead finds that these two diagnoses during the same period, by two different mental health providers, are conflicting diagnoses of the same symptoms.  See, e.g., Buczynski, 24 Vet.App. at 226; 38 C.F.R. § 4.125(a) (duty of the rating agency to resolve conflicts in diagnoses); see also Owens, 7 Vet. App. at 433.  This conclusion draws support from several facts, including that (1) the psychiatrist who diagnosed bipolar disorder noted in his records both the Veteran's request to be diagnosed with PTSD and the diagnosis of PTSD by other providers, (2) both the psychiatrist and the psychologist diagnosed other conditions (e.g. substance abuse) indicating their diagnoses were comprehensive rather than focused on a single issue, (3) the psychologist later changed his diagnosis from PTSD to generalized anxiety (rather than adding an additional diagnosis), and (4) other treaters from the same period also diagnosed bipolar disorder, but not PTSD.

Because the two diagnoses conflict, the Board must resolve the factual issue based on the medical evidence of record.  See, e.g., Owens, 7 Vet. App. at 433.  The Court has provided guideposts in assigning probative value to medical opinions which include determining whether the opinions are based on sufficient facts and data and have been reached by applying reliable principles and methods.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet.App. 120, 124-25 (2007) (holding, in context of nexus opinions, that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

The lack of detailed analysis by the psychologist creates an initial problem in evaluating the probative value of his diagnosis of PTSD.  Although, as the Court noted, the psychologist did discuss "emotional self-management, self-concept, coping skills, etc.", these are not part of the DSM-IV criteria for the diagnosis of PTSD.  See, e.g., July 2009 VA Examination (providing detailed discussion of the relevant criteria under the DSM-IV for diagnosing PTSD); see also December 2013 VA Examination.  Rather than documenting the psychologist's objective findings and analysis, the bulk of the May 2003 evaluation (the most detailed until the psychologist changed the diagnosis in August 2003) recounted the Veteran's report of what his symptoms were, the Veteran's report of his mental health history, and the Veteran's opinion regarding the cause of his current symptoms (e.g. "he feels that his 3 month ordeal...in the Marines resulted in long-term damaging effects").  The Board's own factual determination that the psychologist's reasoning behind the diagnosis of PTSD remains unclear is supported by the VA examiner's October 2014 explanation for his inability to offer an opinion regarding whether the Veteran had PTSD in 2003:  "This examiner does not know what elements were taken into account for a PTSD diagnosis in 2003 per treatment record."

In contrast, the VA psychiatrist's initial evaluation in April 2003 included extensive documentation of the Veteran's allegations and subjective reports of symptoms as well as both comprehensive objective findings (e.g. "Speech is spontaneous and goal directed.  Mood is mildly irritated.  Affect congruent with mood.") and detailed conclusions (e.g. providing responses for Axes I - V including, on Axis I, diagnosing bipolar disorder while also noting a history of polysubstance abuse).  Moreover, subsequent notes by the psychiatrist contain new and updated objective findings that support his diagnosis of bipolar disorder rather than PTSD.  See, e.g., May 2003 VA Psychiatry Outpatient Note; July 2003 VA Psychiatry Outpatient Note; August 2003 VA Psychiatry Outpatient Note.  

Also, as the progress notes reflect, the VA psychiatrist who diagnosed bipolar disorder explicitly considered and rejected a diagnosis of PTSD.  See, e.g., February 2004 VA Psychiatry Outpatient Note.  In contrast, it is not clear from the psychologist's notes whether he considered bipolar disorder instead of or in addition to PTSD.  The psychiatrist's analysis is more detailed and more comprehensive than that of the psychologist who diagnosed PTSD.

In addition to all of the foregoing reasons, the VA psychiatrist's diagnosis of bipolar disorder has support in detailed diagnoses of mood disorders (e.g. depression and bipolar disorder) by other mental health professionals both prior to, contemporaneously with, and subsequent to her own treatment and resulting diagnoses.  

By way of contrast, the references in the record to PTSD other than those of the psychologist are driven primarily by the Veteran's assertions that he has the condition (e.g. the ARNP's notation of "PTSD" in quotation marks), document prior medical history (i.e. the Veteran's reports or the psychologist's diagnosis), or are possible diagnoses (e.g. "r/o PTSD").  Moreover, the mental health professionals who have examined the Veteran subsequent to 2003 for the purpose of determining whether he has PTSD have all rejected that diagnosis.  See July 2009 VA Examination; December 2013 VA Examination.  While it is possible that the Veteran did not have PTSD in 2002, did have PTSD in 2003, and then has not had PTSD since that time, the greater weight of the evidence supports finding that, instead of PTSD, the Veteran had a mood disorder (usually diagnosed as bipolar disorder, but sometimes as depression or as mood disorder NOS) and a personality disorder during the entire appeal period.

The Board finds the VA psychiatrist's diagnosis of bipolar disorder (and explicit rejection of a PTSD diagnosis) to be better grounded in objective fact, more thoroughly reasoned, and, so, more convincing than the VA psychologist's diagnosis of PTSD.  Nieves-Rodriguez, 22 Vet. App. at 304.

In summary, in its role as fact finder, the Board has assigned probative value to the competent medical evidence and finds that the greater weight of that evidence is against finding the Veteran had PTSD at any time during the appeal period.


Analysis:  Causal Nexus

First, as to whether a psychiatric disorder was affirmatively shown/manifested during service, the evidence disproves this theory.  At times the Veteran reports attempting to commit suicide during service, but that story is highly inconsistent, as at other times he has stated the discharge of a gun was accidental when it bumped against the steering wheel in the car.  Regardless, he did undergo psychiatric evaluations during service, see above at page 13, with diagnosis of a personality disorder (analysis of such is discussed above).  The final, determinative issue, then, is whether any of the Veteran's acquired psychiatric disorders diagnosed many years after service (to include mood disorder / bipolar disorder / depression, anxiety, substance abuse disorders, and a personality disorder) are related to his active service, including the abuse he took from the drill sergeant. 

As discussed, the Veteran is not competent to opine on the etiology of his mental health conditions and, likewise, the Board is not competent to render its own independent medical judgment on that issue.  Therefore, the medical evidence will decide the issue.

With respect to the substance abuse disorder, there are no opinions of record linking the Veteran's substance abuse to his active service or indicating that his substance abuse was aggravated by or secondary to any service-connected condition.  Moreover, during the 2013 VA examination, for example, he reported he began to drink alcohol during high school and he did not feel he "had a problem" during his military service.  In addition to any lack of competent opinion linking the substance abuse disorder to service, the Board also notes a separate, additional ground for denial is that the Veteran's substance abuse constituted misconduct and, therefore, precludes service connection for the resulting substance abuse disorder.  See 38 C.F.R. § 3.303(c)(3) ("the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct").  

(The Board notes that the Veteran was also diagnosed with substance-induced psychotic disorder during the appeal period, but, because the condition was caused by substance abuse, the same analysis with respect to direct service connection applies to that condition.  Specifically, there is no competent evidence indicating a link to service and the substance abuse that induced the condition constitutes willful misconduct which precludes service connection for that temporary condition.  The condition had resolved by April 2003.)

VA has obtained opinions regarding the etiology of the Veteran's other diagnosed acquired psychiatric conditions.  See July 2009 VA Examination; December 2013 VA Examination; January 2014 VA Examiner's Opinion.  The opinions have been wholly against the Veteran's claim.  The examiner's opinions are summarized in full above and the Board finds them thorough, well-reasoned, and convincing.  Nieves-Rodriguez, 22 Vet. App. at 304.  There is no other medical evidence in support of the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.

The Veteran has alleged that his current acquired psychiatric disorders (e.g. mood disorder, bipolar disorder) were actually caused by his in-service experiences.  However, as noted earlier in this decision, the record contains no indication that the Veteran has the medical training and expertise needed to determine the etiology of an acquired psychiatric disorder where there is delayed onset of the condition and multiple post-service stressors are present.  See Jandreau, 492 F.3d at 1377; see also Clemons, 23 Vet. App. at 6.  The Board finds that the Veteran's opinions regarding the etiology of any acquired psychiatric disorder are not competent evidence in the circumstances of this case.  

Based on the greater weight of the competent medical evidence, the Board finds that there is no etiological link between the Veteran's active service and the Veteran's diagnosed acquired psychiatric disorders.  The Veteran's claim of entitlement to service connection for an acquired psychiatric disorder necessarily fails.  Shedden, 381 F.3d at 1167.  The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

In sum, the Board finds that the Veteran has not been diagnosed with PTSD and that his clinically diagnosed acquired psychiatric disorders did not manifest in and are not otherwise etiologically related to his active service.  The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  The Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.

Duties to Notify and Assist

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In March 2007, the Veteran had a hearing before the undersigned Veterans Law Judge in which he provided testimony and argument on the issues currently on appeal.  The undersigned Veterans Law Judge specifically addressed the legal criteria relevant to the Veteran's claims and asked questions as to symptomatology, medical treatment, and the existence of any private medical opinions or other evidence that would help the Veteran's claim.  Neither the Appellant, nor his prior representation, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor identified any prejudice in the conduct of the Board hearing, nor complained of such during the appeal to the Court.  The Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the instant case, notice was provided to the Veteran on multiple occasions, including in November 2002, May 2003, April 2006, September 2006, and September 2008.  The contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Board concludes that VA satisfied its duties to notify the Veteran.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records, Social Security Administration (SSA) records, and VA treatment records.  The Veteran has not identified any relevant records aside from those that are already in evidence, so the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

VA also satisfied its duty to obtain medical examinations.  In July 2009 and December 2013, VA provided the Veteran with medical examinations with respect to his mental health conditions.  In addition, VA obtained additional opinions in January 2014 and October 2014.  The examinations and opinions are adequate as the VA examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

The Veteran has argued that the examinations were inadequate.  With respect to the July 2009 examination, the Veteran alleged in his January 2012 "Statement of Issues to be Presented [to the CAVC]" that the VA examiner "perpetrated a fraud...by filing a knowingly false report of his examination...in that it was not a 'thorough and contemporaneous' examination required by law but in fact lasted less than 30 minutes."  Similarly, the Veteran submitted December 2013 e-mail correspondence alleging "lies, fabrications and gross distortions" by the December 2013 VA examiner, but noting the report is wholly against his claim as the diagnosis was of a personality disorder.

"[T]he presumption of regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties."  Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed.Cir. 2008) (quoting Miley v. Principi, 366 F.3d 1343, 1347 (Fed.Cir. 2004) and applying the presumption of regularity to VA examinations); see also Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed.Cir. 2011).  Both the July 2009 and December 2013 VA examiner reported numerous, specific findings necessarily implying that they had conducted a thorough mental health examination.  The Board is faced with conflicting assertions regarding the sufficiency of clinical testing performed by a medical professional, one side is the claim of a lay person and on the other side are representations made by mental health professionals in the performance of their duties.

Initially, the Board notes that the results of the disputed VA examination were wholly against the Veteran's claims and, so, there is a least some reason, independent of any perceived inadequacy in the conduct of the examination, for the Veteran to be dissatisfied.  Cartright, 2 Vet. App. at 25 ("interest may affect the credibility of testimony").  In contrast, the VA examiners have no discernible reason to falsify their reports and considerable professional motivation, including potential reputational and licensing consequences, not to falsify the conduct and results of an examination.  The VA examiners' reports are also consistent with the other medical evidence of record which has been discussed at length above.  Moreover, the Board is mindful that the question at issue involves the proper conduct of a mental health examination where the examiner has some discretion in the manner it is conducted and, obviously, a medical professional is better placed than lay persons, including members of the Board, to determine the proper scope, length, and general conduct of the examination.  See, e.g., Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991) (cautioning the Board against substituting its medical judgment for that of a medical professional without "point[ing] to a medical basis other than the panel's own unsubstantiated opinion").

The Veteran's allegations are vague or are otherwise in conflict with the other evidence of record and established legal principles, so that there is insufficient evidence to warrant a finding that either examiner committed "fraud", otherwise acted improperly, or performed an inadequate examination.  

With respect to the VA examiner's October 2014 opinion that a retrospective determination of whether the Veteran actually had PTSD during the appeal period (with particular reference to the 2003 treatment records) was not possible (i.e. would be mere speculation), the Board finds that the rationale was adequate and convincing.  See Jones, 23 Vet. App. at 390.  In general VA is cautious about relying on opinions which are speculative in nature. VA does have a duty to assist a veteran by providing a medical examination or opinion in certain situations, but that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence.  However, a medical examination is not rendered inadequate merely because the medical examiner states he or she cannot reach a conclusion without resort to speculation.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Rather, if the examiner provides an adequate rationale as to the inability to resolve the question at hand, then the opinion is adequate.  The Board has discussed above in some detail the sparse documentation of objective symptoms, in contrast to detailed recording of the Veteran's subjective reports, by the VA psychologist who included a PTSD diagnosis in his April 2003 (and other) progress notes.  The examiner's October 2014 opinion that retrospective analysis is not possible due to lack of documentation of the "elements...taken into account for a PTSD diagnosis in 2003" is, therefore, supported by a rationale that links facts and data (or lack thereof) to his conclusion.  Nieves-Rodriguez, 22 Vet. App. at 304.  

The Board specifically finds that the examiners' documentation, factual bases, and reasoning are all adequate to provide sufficient medical information for the Board to make a fully informed decision on the Veteran's claim.  See Stefl, 21 Vet. App. at 123-24.  The Veteran's contrary contentions are rejected.

In conclusion, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include PTSD, is denied.





______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


